
	
		III
		111th CONGRESS
		1st Session
		S. RES. 37
		IN THE SENATE OF THE UNITED STATES
		
			February 11, 2009
			Mr. Lautenberg (for
			 himself, Mr. Menendez,
			 Mr. Feingold, Mr. Casey, and Mr.
			 Martinez) submitted the following resolution; which was referred to
			 the Committee on Foreign
			 Relations
		
		
			March 24, 2009
			Committee discharged; considered, amended, and agreed to
			 with an amended preamble and an amendment to the title
		
		RESOLUTION
		Calling on Brazil to comply with the
		  requirements of the Convention on the Civil Aspects of International Child
		  Abduction and to assist in the safe return of Sean Goldman to his father, David
		  Goldman.
	
	
		Whereas
			 Sean Goldman is the son of David Goldman and Bruna Goldman, and is a United
			 States citizen and a resident of Tinton Falls, New Jersey;
		Whereas
			 Bruna Goldman took Sean Goldman to Brazil on June 16, 2004;
		Whereas
			 after Bruna and Sean Goldman arrived in Brazil, Bruna Goldman informed David
			 Goldman that she would remain permanently in Brazil and would not return Sean
			 Goldman to David Goldman in New Jersey;
		Whereas
			 on August 26, 2004, the Superior Court of New Jersey issued a ruling awarding
			 David Goldman physical and legal custody of Sean Goldman and ordering that Sean
			 Goldman be immediately returned to the United States;
		Whereas
			 David Goldman initiated judicial proceedings in the Federal Court of Rio de
			 Janeiro, under the Convention on the Civil Aspects of International Child
			 Abduction, done at the Hague October 25, 1980 (TIAS 11670) (the
			 Convention), to which both the United States and Brazil are
			 parties;
		Whereas
			 the Convention requires that a child who is a habitual resident of a country
			 that is a party to the Convention, and who has been removed from or retained in
			 a country that is also a party to the Convention in violation of the custodial
			 rights of a parent of that child, be returned to the country of habitual
			 residence;
		Whereas
			 despite the petition filed in the Federal Court of Rio de Janeiro by David
			 Goldman for the return of his child, less than one year after Sean Goldman was
			 taken to Brazil, David Goldman was prevented from exercising his legal custody
			 of Sean Goldman by rulings of the Federal Regional Court and the 3rd Chamber of
			 the Superior Court of Justice of Brazil;
		Whereas
			 Bruna Goldman passed away in August 2008, and her new husband filed a petition
			 to replace the name of David Goldman with his own name on the birth certificate
			 of Sean Goldman;
		Whereas
			 the new husband of Bruna Goldman filed a petition for custody of Sean Goldman
			 with the 2nd Family Court of Brazil on August 28, 2008;
		Whereas
			 the 2nd Family Court of Brazil granted temporary custody to the new husband of
			 Bruna Goldman, despite specific provisions in the Convention that prohibit
			 action by a family court while a case brought under the Convention is
			 pending;
		Whereas
			 Sean Goldman remains in the temporary custody of the new husband of Bruna
			 Goldman;
		Whereas
			 the Convention requires the Government of Brazil to take all appropriate
			 measures to secure within [its territory] the implementation of the objects of
			 the Convention and to use the most expeditious procedures
			 available;
		Whereas
			 the Goldman case has been pending in the courts of Brazil since 2004;
		Whereas
			 the Department of State reported in the 2008 report on compliance with the
			 Convention, as required under section 2803 of the Foreign Affairs Reform and
			 Restructuring Act of 1998 (42 U.S.C. 11611), that the judicial authorities of
			 Brazil continued to demonstrate patterns of noncompliance with the
			 Convention;
		Whereas
			 the Special Secretariat for Human Rights of the Presidency of the Republic of
			 Brazil, the central authority for carrying out the Convention in Brazil, wrote
			 to the Office of the Attorney General of Brazil to express concern with the
			 manner in which the 2d Family Court of Brazil conducted the case of Sean
			 Goldman and to state that the issuance of temporary custody rights by the 2d
			 Family Court of Brazil was a violation of the Convention;
		Whereas
			 Sean Goldman is being deprived of his rightful opportunity to live with and be
			 raised by his biological father, David Goldman; and
		Whereas
			 it is consistent with international law that Sean Goldman be reunited with his
			 father, David Goldman, in New Jersey: Now, therefore, be it
		
	
		That the Senate calls on Brazil—
			(1)to fulfill its obligations under the
			 Convention on the Civil Aspects of International Child Abduction, done at the
			 Hague October 25, 1980 (TIAS 11670); and
			(2)to assist in the safe return of Sean
			 Goldman to his father, David Goldman, in the United States.
			
